ORDER DENYING PETITION • FOR REHEARING
WHITE, Judge.
This Court having considered the Petition for Rehearing and being sufficiently advised, it is ORDERED that the same is hereby DENIED. However, the undersigned does hereby respectfully dissent for the following reasons.
After carefully reviewing the factual situation and the statutory and constitutional duties imposed upon those concerned, as well as the case law applicable herein, it appears to me that, as between two parties who are under legal responsibility to follow statutory requirements, the one who is an elected official as against a private citizen has the greater responsibility to see that the statutory requirement is followed. It simply follows that one who deals with the *173overall situation of assessing all property in a county, as the Property Valuation Administrator, is and ought to be more aware of what needs to be done and is under a duty to assist any citizen and taxpayer in the accomplishment of that end. The majority opinion seems to excuse the PVA from his official responsibility, while at the same time faulting the taxpayer for failing to strictly comply with a corresponding statutory duty. I do not believe the law is that weighted in favor of official actions over the acts required of the taxpayer-citizen; and, if it is, I hereby disagree with its being so.
I further respectfully dissent because I cannot conclude the holding of Russman v. Luckett, Ky., 391 S.W.2d 694 (1965) as changing the applicability of Eminence Distillery Co. v. Henry County Board of Supervisors, 178 Ky. 811, 200 S.W. 347 (1918) insofar as Section 171 of the Kentucky Constitution on uniformity of assessment is concerned.